DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 3/2/2022 in which claim 1 has been amended, claims 3, 5, 10-13, 15-16 have been canceled.  Thus, the claims 1-2, 4, 6-9, 14, and 17-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-9, 14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of associating tags to the holding position based on the concepts without significantly more. 
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., defining, by a tagging computer program executed by a computer processor, a first dynamic tagging framework associated with a first risk dimension comprising a plurality of first tags, each first tag identifying a first risk contribution for a holding position; training, by the tagging computer program, a first tagging machine learning engine with historical tagging data using the first dynamic tagging framework; receiving, by the tagging computer program, data for a portfolio comprising a plurality of holdings from at least one data source, each holding comprising a holding position; automatically assigning, by the tagging computer program, the first tags to one or more of the plurality of holding positions using the trained first tagging machine learning engine; aggregating, by the tagging computer program, the assigned first tags for the portfolio; generating, by the tagging computer program, a first risk report for the portfolio based on the aggregation; defining, by the tagging computer program, a second dynamic tagging framework associated with a second risk dimension comprising a plurality of second tags, each second tag identifying a second risk contribution for the holding position; training, by the tagging computer program, a second tagging machine learning engine with the historical tagging data using the second dynamic tagging framework; automatically assigning, by the tagging computer program, the second tags to the one or more of the plurality of holding positions using the trained second tagging machine learning engine; identifying, a change from the first dynamic tagging framework to the second dynamic tagging framework; automatically reconfiguring, by the tagging computer program, performance metrics in a performance metrics database, positional metrics in a positional metrics database, and risk metrics in a risk metrics database for the plurality of holdings based on the change from the first dynamic tagging framework to the second dynamic tagging framework; updating, by the tagging computer program and using a dynamic link between the performance metrics database, the positional metrics database, and the risk metrics database, the trained first tagging machine learning engine or the trained second tagging machine learning engine; and generating, by the tagging computer program, a second risk report for the portfolio based on the associated second tags.  These limitations (with the exception of italicized limitations) describe the abstract idea of associating tags to the holding position based on the concepts which correspond to a Certain Methods of Organizing Human Activity (a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  The limitations of a tagging computer program executed by a computer processor, a machine learning engine, automatically, and database do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a tagging computer program executed by a computer processor, a machine learning engine, automatically, and database result in no more than simply applying the abstract idea using generic computer elements.  The additional elements are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a tagging computer program executed by a computer processor, a machine learning engine, automatically, and database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements have been considered separately and as an ordered combination and do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.  
Dependent claims 2, 4, 6-9, 14, and 17-20 further define the abstract idea that is present in the independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered individually and as an ordered combination.  Therefore, the claims 2, 4, 6-9, 14, and 17-20 are directed to an abstract idea.  Thus, the claims 1-2, 4, 6-9, 14, and 17-20 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 3/2/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4, 6-9, and 14 under 35 U.S.C. 101, Applicant states that the update to the trained first tagging machine learning engine or the trained second tagging machine learning engine then is used to reassign tags to one or more of the plurality of holding positions and thus provides a dynamic, flexible, and expandable way to allow the tagging framework to evolve as the portfolio evolves and the market environment changes.  The dynamic linkage of the tags to the underlying data allows the tagging frameworks to be modified and changed, both historically and in real-time, and have those changes reflected immediately in how the underlying data is reconfigured, so that without changing the data , the data can be automatically restated under new tagging frameworks that were not in existence at the time the historical data was created, and any aspect of the tagging framework may be expanded and amended as required, without limit.
Examiner respectfully disagrees and notes that the claim does not specifically quantify the change from the first dynamic tagging framework to the second dynamic tagging framework and how this change automatically reconfigure performance metrics in various databases.  It is also not clear how the tags are dynamically linked to various databases.  The claim as presented recite the technology at a high level of generality and it amounts to simply applying the abstract idea without providing any technology improvement or amounting of add significantly more.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding dependent claim 17, Examiner notes that the claim recites reorganizing the performance metrics which is recited at a high level of generality.  The claim does not provide with specificity as to how reorganizing the performance metrics was carried out and how this either integrate the abstract idea into a practical application or amount to add significantly more.
With respect to Applicant’s arguments regarding dependent claims 18-20, Examiner notes that the limitations are recited at a high level of  generality and as such do not make the claim eligible under 35 U.S.C. 101.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693